DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed August 3, 2020 has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
The drawings received August 3, 2020 are acceptable for examination purposes.
Specification
The specification received August 3, 2020 has been reviewed for examination purposes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the retention member" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim as claim 1 does not recite “a retention member” until line 9 of claim 1.  Claims 2-12 are dependent upon claim 1 and rejected for the same reason.
Claim 8 recites the limitation "the second fastener" in line 1.  There is insufficient antecedent basis for this limitation in the claim as claim 7 recites plural second fasteners and it is unclear which fastener(s) the term “the second fastener” (singular form) in claim 8 is/are referring to.
Claim 9 recites the limitation "the second fastener" in line 1.  There is insufficient antecedent basis for this limitation in the claim as claim 7 recites plural second fasteners and it is unclear which fastener(s) the term “the second fastener” (singular form) in claim 9 is/are referring to.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yum et al. (U.S. Patent Application No. 2018/0269441).
As to claim 1, Yum discloses an enclosure having a floor ; a plurality of battery cell frames 74 disposed along an axis within the enclosure, each battery cell frame including a frame foot 94 that projects laterally outward; 
an endplate 78 at an axial end of the plurality of battery cell frames 74, the endplate 78 including an endplate retention flange that projects laterally outward to laterally overlap with a portion of a retention member 86; and
a retention member 86 extending axially alongside the plurality of battery cell frames 74, the retention member 86 including a lip 108 that projects laterally inward across the frame feet 94 such that the frame feet 94 are held between the lip 108 and the floor 64/90, the retention member 86 including an axial end portion that is secured (fixed or attached firmly so it cannot be moved) directly to the endplate retention flange via member 140 which is retained in a corresponding opening on the end of retention member 86.  In addition the retention member includes an axial end portion that is secured directly to an additional endplate retention flange 112 (Figs. 3-7).  The fastening of the endplate 78 to the cell frames 70 and retention member 86 imparts sufficient compression such that the retention member 86 is secured directly to the endplate retention flange.

    PNG
    media_image1.png
    993
    919
    media_image1.png
    Greyscale

As to claim 2, a mechanical fastener 106 extends through an aperture in an endplate extension flange 112 and is at least partially received within a bore provided by the retention member 86 (Figs. 3-7).
As to claim 3, the bore opens to an axially facing surface (axial in the direction of the fastener 106 and fastener bore) and the endplate retention flange 112 is positioned against the adjacent side (lower surface) of the axially facing surface (Fig. 6 for example).

    PNG
    media_image2.png
    281
    907
    media_image2.png
    Greyscale

As to claim 5, retention member 86 is an extruded retention member (para. [0066]).
As to claim 6, the battery cell frames 874 each hold a corresponding battery 70 therein (Figs. 3-7).
As to claim 10, the endplate 78 is a first end plate at a first axial end of the plurality of battery cell frames 74 and further comprising a second endplate 78 at an opposite, second axial end of the battery cell frames 74, the retention member 86 extending from the endplate retention flange of the first endplate to an endplate retention flange of the second endplate 78, the retention member 86 secured directly to the retention flange of each endplate retention flange of each endplate 78 (Figs. 3-4).
As to claim 11, a tensioning rod 96 extends from the first to the second endplate 78 to compress the battery cell frames 4 axially between the first and second endplates 78, wherein the lip 108 projects laterally inward to laterally overlap with at least a portion of the tensioning rod 96 (Figs 3 and 6-7).
As to claim 12, the tensioning rod 96 extends through apertures 98 in the frame feet 94 of the plurality of battery cell frames (Figs. 3 and 6-7).

As to claim 13, Yum discloses a method of retaining comprising
providing a plurality of battery cell frames 74 disposed along an axis within an enclosure, each battery cell frame including a frame foot 94 that projects laterally outward; 
holding the plurality of battery cell frames 74 relative to a floor 64/90 using a retention member 86 extending axially alongside of the plurality of battery frames 74, the retention member including a lip 108 that projects laterally inward across the frame feet 94 such that the frame feet 94 are held between the lip 108 and the floor 64/90,
securing (fixing or attaching firmly so it cannot be moved) an axial end portion of the retention member 86 directly to an endplate retention flange of an endplate 78 that is disposed at an axial end of the plurality of battery cell frames, the endplate retention flange projecting laterally outward to laterally overlap with a portion of the retention member 86 (Figs. 3-7).  In addition the retention member includes an axial end portion that is secured directly to an additional endplate retention flange 112 (Figs. 3-7).  The fastening of the endplate 78 to the cell frames 70 and retention member 86 imparts sufficient compression such that the retention member 86 is secured directly to the endplate retention flange.
As to claim 14, a mechanical fastener 106 extends through an aperture in an endplate extension flange 112 and is at least partially received within a bore provided by the retention member 86 (Figs. 3-7). The bore opens to an axially facing surface (axial in the direction of the fastener 106 and fastener bore) and the endplate retention flange 112 is positioned against the adjacent side (lower surface) of the axially facing surface (Fig. 6 above for example).
As to claim 15, retention member 86 is an extruded retention member (para. [0066]).
As to claim 16, the battery cell frames 74 each hold a corresponding battery 70 therein (Figs. 3-7).
As to claims 17 and 19, a tensioning rod 96 extends from the first to the second endplate 78 to compress the battery cell frames 4 axially between the first and second endplates 78, wherein the lip 108 projects laterally inward to laterally overlap with at least a portion of the tensioning rod 96 (Figs 3 and 6-7).
As to claim 18, the endplate 78 is a first end plate at a first axial end of the plurality of battery cell frames 74 and further comprising a second endplate 78 at an opposite, second axial end of the battery cell frames 74, the retention member 86 extending from the endplate retention flange of the first endplate to an endplate retention flange of the second endplate 78, the retention member 86 secured directly to the retention flange of each endplate retention flange of each endplate 78 (Figs. 3-4).
As to claim 20, the tensioning rod 96 extends through apertures 98 in the frame feet 94 of the plurality of battery cell frames (Figs. 3 and 6-7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. (U.S. Patent Application No. 2018/0269441) as applied to claim 1 above, and further in view of Kwok et al. (U.S. Patent Application No. 2014/0154539).
Yum does not teach of the bore being a threaded bore.
Kwok teaches that it was known in the art to secure battery components in a battery housing by securing elements with a fastener 24 that can be secured to a corresponding receiving fastener element which can be a blind hole, through hole and the hole can further be tapped for threads if desired (para. [9936]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the bore to be tapped for threads as taught by Kwok as it was an art-recognized configuration for receiving a corresponding threaded fastener therein so as to effectively align and secure adjacent components together.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. (U.S. Patent Application No. 2018/0269441) as applied to claim 1 above, and further in view of Obasih et al. (U.S. Patent Application No. 2012/0263988) or Fujiwara et al. (U.S. Patent Application No. 2012/0312614).
 As to claim 7, Yum teaches of providing a plurality of fasteners 106 extend vertically upward through a respective retention member 86 having corresponding bore therein.  The fasteners 106 then engage with a second fastener 128 (Figs. 3, 6-7).  As to claim 8, the second fastener 128 is a nut (Figs. 3, 6-7).
Yum does not teach of the first fasteners extending vertically downward to a second fastener that is secured relative to the floor (claim 7), of the second fastener being a weld nut (claim 8), or the second fastener secured relative to the floor by a floor retention member (claim 9).
Obasih discloses an assembly wherein battery frames have a flange portion 152 which is mounted to a base using a first fastener 156 that extends vertically downward through a retention member 146 to a corresponding second fastener.  The second fastener to which the bolt 156 is inserted is affixed to the inner bottom surface of the housing and receives the end of the bolt 156, thereby exemplifying a type of weld nut.
Fujiwara discloses a first fastener bolt 22 directed vertically downward to affix batteries to a corresponding weld nut 21 to effectively attached a battery assembly to a floor housing using a top-down approach (Fig. 5).
The configurations of Yum, Obasih and Fujiwara each effectively provide a design for securing battery components to a battery housing.  These elements perform the identical function in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification and a person of ordinary skill in the art would have recognized the interchangeability of the element shown in the prior art for the corresponding element disclosed in the specification. Whether the approach is an upward approach or a top-down approach, each configuration provides a suitably equivalent design for securing elements to the housing and would have been readily within the skill of the ordinary worker in the art to fasten accordingly.  Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the fastening components of Yum to employ a top-down approach using fasteners which correspond to such as shown by either Obashi or Fujiwara since they were equivalent designs for securing battery components to a battery housing accordingly.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. (U.S. Patent Application No. 2018/0269441) as applied to claim 1 above, and further in view of Uraguchi et al. (U.S. Patent Application No. 2017/0174160).
 As to claim 7, Yum teaches of providing a plurality of fasteners 106 extend vertically upward through a respective retention member 86 having corresponding bore therein.  The fasteners 106 then engage with a second fastener 128 (Figs. 3, 6-7).  As to claim 8, the second fastener 128 is a nut (Figs. 3, 6-7).
Yum does not teach of the first fasteners extending vertically downward to a second fastener that is secured relative to the floor (claim 7), of the second fastener being a weld nut (claim 8), or the second fastener secured relative to the floor by a floor retention member (claim 9).
Uraguchi discloses an assembly wherein battery frames have a flange portion 12L which is mounted to a base using a first fastener 21 that extends vertically downward through a retention member 22 to a corresponding second fastener 31 (applied to claim 7).  The second fastener to which the bolt 31 is inserted is affixed to the inner bottom surface of the housing and receives the end of the bolt 31, thereby exemplifying a type of weld nut (applied to claim 8).  The second fastener 31 is secured to the floor 23 by a floor retention member 30 (bracket 30, applied to claim 9).  Such a design was known in the art as an equivalent means for coupling batteries to a floor of a battery housing and interchanging mechanical parts to achieve the same functionality would have been well within the skill of the ordinary worker in the art.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the attachment configuration of Yum to employ a top-down approach wherein the bolt 21 extends vertically downward to a corresponding lower nut assembly as taught by Uraguchi since it would have provided an alternative equivalent design for effectively coupling the battery frame, floor and retention member together.
The configurations of Yum and Uraguchi each effectively provide a design for securing battery components to a battery housing.  These elements perform the identical function in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification and a person of ordinary skill in the art would have recognized the interchangeability of the element shown in the prior art for the corresponding element disclosed in the specification. Whether the approach is an upward approach or a top-down approach, each configuration provides a suitably equivalent design for securing elements to the housing and would have been readily within the skill of the ordinary worker in the art to fasten accordingly.  Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the fastening components of Yum to employ a top-down approach using fasteners which correspond to such as shown by Uraguchi since they were equivalent designs for securing battery components to a battery housing accordingly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application No. 2019/0018297 discloses using weld nuts to secure a bolt to a nut attached to a lower surface was conventionally known in the art.  U.S. Patent Application No. 2016/0133896 discloses a battery system using an axially disposed retaining member to hold battery frames of a module together.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG CANTELMO/Primary Examiner, Art Unit 1725